Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 1 Jun 2022.
Claims 2, 6, 8, 12, and 15 were canceled. Claims 1, 3, 7, 10, 13, 14, 17, and 20 were amended. 
Claims 1, 3-5, 7, 9-11, 13-14, 16-18, and 20 are currently pending and have been examined.

		
Response to Arguments
Regarding the claim interpretation and rejection under 35 U.S.C. 112
Applicant’s amendments have obviated the claim interpretation under 35 U.S.C. 112(f) and the resulting rejection under 35 U.S.C. 112(b). Both are withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s amendments to claims 7 and 20 have obviated the rejection under 35 U.S.C. 101 for being drawn to non-statutory subject matter. The rejection is withdrawn on these grounds. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 for the claims being directed to an abstract idea without significantly more have been fully considered but they are not persuasive. Applicant asserts that amended claim 1 recites, in relevant part, “communicating the ranking of the transportation modes to a device associated with the transportation need,” and that this amendment “improves computer functionality by automatically communicating the ranking of the transportation modes to a user device associated with the transportation need.” Applicant’s remarks, p. 8. In support, Applicant cites TecSEC, Inc. v. Adobe Inc., 2019-2192, 2019-2258 (Fed. Cir. 2020). However, Applicant does not analogize Applicant’s claims to those at issue in TecSEC, and does not otherwise explain how transmitting a result of a ranking analysis to a user constitutes an improvement in computer functionality. 
Moreover, it is well established that collecting information, analyzing it, and displaying certain results of the analysis has been held by the courts insufficient to result in an improvement in computer functionality. See MPEP 2106.05(h). Sending and receiving information over a network has been held by the courts to be well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II). Here, Applicant’s claims merely recite performing an analysis of available transportation modes and displaying a result of the analysis by transmitting it to a user. This is insufficient to result in an improvement in the computer functionality and merely applies the abstract idea of identifying available transportation modes using well-understood, routine, and conventional activity. The rejection is maintained.
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “‘Weighted Sum’ and ‘Jeng,’ alone or in combination, are entirely silent as to multiple-criteria decision making (MCDM) analysis being performed on the ranking of the plurality of mobility attributes and available transportation modes.” Applicant’s remarks, p. 10, emphasis original. This is not persuasive. Cope in view of Rostamian were cited for the MCDM analysis and application to transportation modes, and the Weighted Sum and Jeng references were relied upon for a particular formula for multi-variable analysis. There is no requirement that each reference individually disclose each element of the claimed invention under 35 U.S.C. 103. Since each element was shown, albeit in different references, the prior art in combination discloses the claimed invention. 
 Applicant next asserts that “Cope is entirely silent as to a plurality of mobility attributes comprising a combination of trip reliability, essentialness, flexibility, distance, time, frequency, cost, alternatives, privacy, safety, security, productivity, freedom, and family requirements.” Applicant’s remarks, p. 10. This is not persuasive. Claims 3, 10, and 17 were previously recited in the alternative. Applicant’s amendments now require all of the factors. Cope was previously cited as disclosing [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include weather, time of day, day or year, and traffic; [0195] factors may include transportation mode availability at relevant places and times, transportation duration or distance, direct or indirect costs associated with transportation modes. Cope also discloses that the factors may consider whether the profile includes preference for a private vehicle in [0152], which discloses a privacy factor. Applicant does not articulate what specific elements Cope otherwise fails to disclose. Accordingly, Applicant’s arguments are not persuasive. The rejection is updated accordingly. 
Applicant next asserts that claims 13 and 20 have been amended to recite “wherein the MCDM analysis and linear programming are configured to provide both qualitative and quantitative analysis of each transportation mode for the transportation need,” and that this substantively distinguishes over Cope. Applicant’s arguments, p. 11. This is not persuasive. Applicant cites to paragraph [29] as supporting the claim amendment. Paragraph [29] discloses that “conflicting criteria can be evaluated both quantitatively and qualitatively.” Applicant does not otherwise distinguish Cope. Cope discloses that the analysis may include qualitative factors or quantitative factors. Specifically, Cope discloses, and was cited as disclosing, quantitative factors such as proximity, speed, and cost, as well as qualitative measures such as significance and risk. Cope also discloses that the system may consider user preferences, which are also qualitative factors, as in [0152], previously cited. Therefore, to the same extent that Applicant’s specification discloses “both qualitative and quantitative analysis,” Cope teaches both qualitative and quantitative analysis. Therefore, Applicant’s arguments are not persuasive. Nevertheless, in the interest of compact prosecution, an additional reference is cited which explicitly discloses performing both qualitative and quantitative analysis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 9-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-6 recite a method and claims 14-19 recite a device including circuitry. These are statutory categories. 
Step 2A, prong 1: Independent claim 1 recites receiving information associated with a transportation need; determining a plurality of mobility attributes associated with the transportation need; ranking, based on the transportation need, the plurality of mobility attributes; performing multiple-criteria decision making (MCDM) analysis and linear programming using the ranking of the plurality of mobility attributes and available transportation modes, wherein the MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation modes the transportation need, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k; ranking the available transportation modes for the transportation need in view of results from the linear programming and MCDM analysis; and communicating the ranking of the transportation needs to an entity associated with the transportation need. 
Independent claim 7 recites ranking a plurality of mobility attributes based on a transportation need; and using multiple-criteria decision making (MCDM) analysis and linear programming to optimize a ranking of a plurality of transportation modes for the transportation need based on the ranking of mobility attributes associated with the transportation need and available transportation modes, wherein the MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation modes the transportation need, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k; and communicating the ranking of the transportation needs to a user associated with the transportation need. 
Independent claim 14 recites receiving information associated with a transportation need; ranking of a plurality of mobility attributes based on the transportation need; performing multiple-criteria decision making (MCDM) analysis and linear programming using the ranking of the plurality of mobility attributes and available transportation modes, wherein the MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation modes the transportation need, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k; ranking the available transportation modes for the transportation need in view of results from the linear programming and MCDM analysis; and communicating the ranking of the transportation needs to a user associated with the transportation need.
Ranking multiple options based on attributes constitutes rules to be followed, and doing so using linear programming and MCDM analysis, is merely reciting using a particular type of rule structure. Therefore, the independent claims recite rules to be followed, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. The claims also affirmatively recite a formula, which falls within the “mathematical concepts” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1 the additional elements are a “computing device,” and the device to which the ranking is communicated. In claim 7 the additional elements are a processor, a computer-readable memory, instructions, and a user device. In claim 14 the additional elements are processing circuitry, storage, and a user device. Applicant’s originally filed specification discloses that the user device may be “a mobile device or the like” in [18] and fig. 1. Accordingly, all of these elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the rules to be followed. Claims 3, 10, and 17 recite that the plurality of mobility attributes comprises reliability, essentialness, flexibility, distance, time, frequency, cost, alternatives, privacy, safety, security, productivity, freedom, and family requirements. Claims 4, 11, and 18 recite that the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. Claim 5 recites that the MCDM analysis is performed using a finite number of known alternative mobility attributes and a finite number of transportation modes. Claims 9 and 16 recite that the transportation need comprises at least one of transportation to work or school, transportation to shopping areas, transportation for errands, transportation for a specialized trip, and transportation for vacation. Claims 13 and 20 recite that the MCDM analysis and linear programming are configured to provide both qualitative and quantitative analysis of each transportation mode for the transportation need. All of these steps are further rules to be followed, therefore falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210063173 to Cope et. al. (“Cope”) in view of U.S. Patent Publication No. 20150204684 to Rostamian et. al. (“Rostamian”) in view of non-patent literature “Weighted Sum”, Science Direct, 2007 and U.S. Patent Publication No. 20030115164 to Jeng et. al. (“Jeng”).
Claim 1
Cope discloses the following elements:
A method, comprising: ([0019] method includes identifying a plurality of transportation alternatives and making recommendations)
receiving, by a computing device, information associated with a transportation need; ([0127] system receives a request associated with a transportation need from a user; [0051] system includes one or more processors; [0054] system includes software applications stored in program memory to cause the system to identify and present available transportation options to a user)
determining, by the computing device, a plurality of mobility attributes associated with the transportation need; ([0171] the server determines the weighting factors for the transportation scenarios, including distance; [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include weather, time of day, day or year, and traffic; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; see also paragraph [0195] for additional factors; [0196] factors may be based in part on user specifications or criteria)
ranking, by the computing device and based on the transportation need, the plurality of mobility attributes; ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario)
performing, by the computing device, multiple-criteria decision making (MCDM) analysis  ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario)
ranking, by the computing device, the available transportation modes for the transportation need in view of results from the  ([0095] system ranks transportation options based on weighting factors and risk factors; [0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes)
communicating the ranking of the transportation modes to a device associated with the transportation need. ([0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes via a display on a user’s mobile computing device; see also fig. 1, paragraphs [0038]-[0040] for system elements including communication elements)
Cope claims priority to U.S. Patent No. 10895463, filed 7 Nov 2018, as a continuation application. 
Cope also discloses that it “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038]. 
Neither Cope nor Rostamian disclose the weighted sum equation of claim 1. However, “Weighted Sum” NPL discloses:
wherein the MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation modes for the transportation need, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k. (3.1.3 parameterized weighted sum: all weights are 1/n, and the average pooling is equivalent to the weighted sum α=Σwiai; 5.4 equivalence of the three viewpoints: solution is obtained by minimizing a weighted sum equation; 17.4 weighted sum method: w > 0; 2.1.3 mathematical operations on convex functions: weighted sum, maximization or minimization – showing that maximizing or minimizing the weighted sum equation is a design choice)
The Weighted Sum NPL shows that options are normalized to 1 and that the minimum weight coefficient for a factor is 1/n. It would necessarily follow that, if the weights are normalized to 1, and then the normalized weighted coefficients are applied to each of X elements for each of K modes of transportation, no individual transportation mode score could exceed the total number of modes. This is a function of the mathematics. Additionally, Applicant discloses 14 attributes that may be considered in at least fig. 4. Weighted Sum discloses that the minimum attribute weight is 1/n. Applying this to Applicant’s disclosure, Weighted Sum discloses that the minimum attribute weight is 0.07, which is greater than or equal to 0.001. In fact, if the Weighted Sum article considered 1000 or fewer attributes using a 1/n weighting, the 0.001 minimum weight would be met. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to include in the weighted ranking for transportation modes of Cope in view of Rostamian the weighted sum function taught by Weighted Sum because the weighted sum method is “the most common approach to multi-objective optimization.” Weighted Sum, 17.4 Weighted Sum Method. 
To the extent that one having ordinary skill in the art may not conclude that Weighted Sum fairly discloses a minimum weight value of 0.001, Jeng discloses that “heuristic rules usually use 0.001 as a threshold” for non-zero weights. Jeng, paragraph [0229]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the weighted value range of Cope in view of Rostamian and Weighted Sum the 0.001 value taught by Jeng because “‘near’ zero is a relative concept with no definite specification,” and 0.001 is a common threshold to approximate zero.
Claim 3
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
wherein the plurality of mobility attributes comprises trip reliability, essentialness, flexibility, distance, time, frequency, cost, alternatives, privacy, safety, security, productivity, freedom, and family requirements. ([0172] factors may also include risk (safety) or cost (cost) of user trips and frequency of the trips (frequency); [0095] factors may include proximity (freedom), access points between the user’s current location and destination (alternatives), speed, cost, congestion, frequency of delays (reliability); [0102] factors may include duration, distance, significance (essentialness) and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk (security); [0103] risk factors may include weather, time of day, day or year, and traffic; [0195] factors may include transportation mode availability at relevant places and times (flexibility), transportation duration (time) or distance (distance), direct or indirect costs associated with transportation modes;[0152] user profile may include preference for a private vehicle (privacy); [0079] modes may include taxis or autonomous vehicles (productivity); [0168] factors may include purpose, such as commuting to or from work (family requirements))
Claim 4
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
wherein the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. ([0037] modes include a personal vehicle, shared vehicles, and/or publication transportation vehicles; may also include walking; see also fig. 8A showing a bike as a mode of transportation)
Claim 5
Cope in view of Rostamian discloses the elements of claim 1, above. Cope also discloses:
wherein MCDM analysis is performed using a finite number of known alternative mobility attributes and a finite number of transportation modes. ([0144] each portion of a trip may be a defined portion of a route associated with a transportation mode – this is a fine number of transportation modes; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario – once the weighting factors are determined, they are a finite number of known attributes)
Claim 7
Cope discloses the following elements:
A transportation system comprising: ([0019] method includes identifying a plurality of transportation alternatives and making recommendations; [0020] systems for implementing the disclosed methods)
a processor; ([0051] system includes one or more processors)
and a non-transitory computer-readable medium comprising computer-executable instructions that, when executed, cause the processor to: ([0054] system includes software applications stored in program memory to cause the system to identify and present available transportation options to a user)
rank a plurality of mobility attributes based on a transportation need; ([0127] system receives a request associated with a transportation need from a user; [0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include weather, time of day, day or year, and traffic; see also paragraph [0195] for additional factors; [0196] factors may be based in part on user specifications or criteria)
use multiple-criteria decision making (MCDM) analysis  ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; [0095] system ranks transportation options based on weighting factors and risk factors; [0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes – this is an optimized ranking)
communicate the optimized ranking of the plurality of transportation modes to a user device associated with the transportation need. ([0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes via a display on a user’s mobile computing device; see also fig. 1, paragraphs [0038]-[0040] for system elements including communication elements)
Cope claims priority to U.S. Patent No. 10895463, filed 7 Nov 2018, as a continuation application. 
Cope also discloses that it “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038].
Neither Cope nor Rostamian disclose the weighted sum equation of claim 1. However, “Weighted Sum” NPL discloses:
wherein the MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation modes for the transportation need, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k. (3.1.3 parameterized weighted sum: all weights are 1/n, and the average pooling is equivalent to the weighted sum α=Σwiai; 5.4 equivalence of the three viewpoints: solution is obtained by minimizing a weighted sum equation; 17.4 weighted sum method: w > 0; 2.1.3 mathematical operations on convex functions: weighted sum, maximization or minimization – showing that maximizing or minimizing the weighted sum equation is a design choice)
The Weighted Sum NPL shows that options are normalized to 1 and that the minimum weight coefficient for a factor is 1/n. It would necessarily follow that, if the weights are normalized to 1, and then the normalized weighted coefficients are applied to each of X elements for each of K modes of transportation, no individual transportation mode score could exceed the total number of modes. This is a function of the mathematics. Additionally, Applicant discloses 14 attributes that may be considered in at least fig. 4. Weighted Sum discloses that the minimum attribute weight is 1/n. Applying this to Applicant’s disclosure, Weighted Sum discloses that the minimum attribute weight is 0.07, which is greater than or equal to 0.001. In fact, if the Weighted Sum article considered 1000 or fewer attributes using a 1/n weighting, the 0.001 minimum weight would be met. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to include in the weighted ranking for transportation modes of Cope in view of Rostamian the weighted sum function taught by Weighted Sum because the weighted sum method is “the most common approach to multi-objective optimization.” Weighted Sum, 17.4 Weighted Sum Method. 
To the extent that one having ordinary skill in the art may not conclude that Weighted Sum fairly discloses a minimum weight value of 0.001, Jeng discloses that “heuristic rules usually use 0.001 as a threshold” for non-zero weights. Jeng, paragraph [0229]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the weighted value range of Cope in view of Rostamian and Weighted Sum the 0.001 value taught by Jeng because “‘near’ zero is a relative concept with no definite specification,” and 0.001 is a common threshold to approximate zero.
Claim 9
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the transportation need comprises at least one of transportation to work or school, transportation to shopping areas, transportation for errands, transportation for a specialized trip, and transportation for vacation. ([0168] transportation environments may include categorization information including purpose of transportation, such as commuting to or from work, vacation, shopping; [0182] user specification data may include user home location, work location, typical commuting days or times, typical commuting modes of transportation) 
Because the claim recites that the transportation need comprises “at least one” of the identified needs, the claim is met. Nevertheless, in the interest of compact prosecution, Rostamian also discloses that the system may identify co-riders based on locations of workplaces, common destination, common event, commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, etc. in [0037]. It would have been obvious to one having ordinary skill in the art to include in the purpose of transportation assessment of Cope the purposes disclosed by Rostamian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 10
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the mobility attributes include need-based reliability, essentialness, flexibility, distance, time, frequency, cost, available alternatives, privacy, safety, security, productivity, freedom, and family requirements. ([0172] factors may also include risk (safety) or cost (cost) of user trips and frequency of the trips (frequency); [0095] factors may include proximity (freedom), access points between the user’s current location and destination (alternatives), speed, cost, congestion, frequency of delays (reliability); [0102] factors may include duration, distance, significance (essentialness) and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk (security); [0103] risk factors may include weather, time of day, day or year, and traffic; [0195] factors may include transportation mode availability at relevant places and times (flexibility), transportation duration (time) or distance (distance), direct or indirect costs associated with transportation modes;[0152] user profile may include preference for a private vehicle (privacy); [0079] modes may include taxis or autonomous vehicles (productivity); [0168] factors may include purpose, such as commuting to or from work (family requirements)))
Claim 11
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. ([0037] modes include a personal vehicle, shared vehicles, and/or publication transportation vehicles; may also include walking; see also fig. 8A showing a bike as a mode of transportation)
Claim 14
Cope discloses the following elements:
A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to: ([0019] method includes identifying a plurality of transportation alternatives and making recommendations; [0020] systems for implementing the disclosed methods; [0051] system includes one or more processors; [0054] system includes software applications stored in program memory to cause the system to identify and present available transportation options to a user)
receive information associated with a transportation need; ([0127] system receives a request associated with a transportation need from a user)
rank of a plurality of mobility attributes based on the transportation need; ([0127] system receives a request associated with a transportation need from a user; [0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario; [0172] factors may also include risk or cost of user trips and frequency of the trips; [0095] factors may include proximity, access points between the user’s current location and destination, speed, cost, congestion, frequency of delays; [0102] factors may include duration, distance, significance and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk; [0103] risk factors may include weather, time of day, day or year, and traffic; see also paragraph [0195] for additional factors; [0196] factors may be based in part on user specifications or criteria)
perform multiple-criteria decision making (MCDM) analysis  ([0193] system identifies one or more transportation usage alternatives based on weighting and risk factors; [0171] the server determines the weighting factors for the transportation scenarios, including distance; [0161] weighting factors are determined and generated based on the prevalence or significance of the transportation scenario)
rank the available transportation modes for the transportation need in view of results from the  ([0095] system ranks transportation options based on weighting factors and risk factors; [0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes)
communicate the ranking of the available transportation modes to a user device associated with the transportation need. ([0119] system presents one or more route options to the user including the transportation mode that performs the route; system may present lowest-risk route, lowest-cost route, fastest route, and/or a best overall route; see also fig. 8A showing a ranking of the modes/routes via a display on a user’s mobile computing device; see also fig. 1, paragraphs [0038]-[0040] for system elements including communication elements)
Cope claims priority to U.S. Patent No. 10895463, filed 7 Nov 2018, as a continuation application. 
Cope also discloses that it “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038]. 
Neither Cope nor Rostamian disclose the weighted sum equation of claim 1. However, “Weighted Sum” NPL discloses:
wherein the MCDM analysis is performed to minimize Yj-k= ΣwiXi-k, wherein Yj-k is the ranking of the transportation modes for the transportation need, wherein Σwi = 1, wherein wi ≥ 0.001, wherein wi-1-wi ≥ 0, and wherein ΣwiXi-k ≤ k. (3.1.3 parameterized weighted sum: all weights are 1/n, and the average pooling is equivalent to the weighted sum α=Σwiai; 5.4 equivalence of the three viewpoints: solution is obtained by minimizing a weighted sum equation; 17.4 weighted sum method: w > 0; 2.1.3 mathematical operations on convex functions: weighted sum, maximization or minimization – showing that maximizing or minimizing the weighted sum equation is a design choice)
The Weighted Sum NPL shows that options are normalized to 1 and that the minimum weight coefficient for a factor is 1/n. It would necessarily follow that, if the weights are normalized to 1, and then the normalized weighted coefficients are applied to each of X elements for each of K modes of transportation, no individual transportation mode score could exceed the total number of modes. This is a function of the mathematics. Additionally, Applicant discloses 14 attributes that may be considered in at least fig. 4. Weighted Sum discloses that the minimum attribute weight is 1/n. Applying this to Applicant’s disclosure, Weighted Sum discloses that the minimum attribute weight is 0.07, which is greater than or equal to 0.001. In fact, if the Weighted Sum article considered 1000 or fewer attributes using a 1/n weighting, the 0.001 minimum weight would be met. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to include in the weighted ranking for transportation modes of Cope in view of Rostamian the weighted sum function taught by Weighted Sum because the weighted sum method is “the most common approach to multi-objective optimization.” Weighted Sum, 17.4 Weighted Sum Method. 
To the extent that one having ordinary skill in the art may not conclude that Weighted Sum fairly discloses a minimum weight value of 0.001, Jeng discloses that “heuristic rules usually use 0.001 as a threshold” for non-zero weights. Jeng, paragraph [0229]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the weighted value range of Cope in view of Rostamian and Weighted Sum the 0.001 value taught by Jeng because “‘near’ zero is a relative concept with no definite specification,” and 0.001 is a common threshold to approximate zero.
Claim 16
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the transportation need comprises at least one of transportation to work or school, transportation to shopping areas, transportation for errands, transportation for a specialized trip, and transportation for vacation. ([0168] transportation environments may include categorization information including purpose of transportation, such as commuting to or from work, vacation, shopping; [0182] user specification data may include user home location, work location, typical commuting days or times, typical commuting modes of transportation) 
Because the claim recites that the transportation need comprises “at least one” of the identified needs, the claim is met. Nevertheless, in the interest of compact prosecution, Rostamian also discloses that the system may identify co-riders based on locations of workplaces, common destination, common event, commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, etc. in [0037]. It would have been obvious to one having ordinary skill in the art to include in the purpose of transportation assessment of Cope the purposes disclosed by Rostamian since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 17
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the mobility attributes include need-based reliability, essentialness, flexibility, distance, time, frequency, cost, available alternatives, privacy, safety, security, productivity, freedom, and family requirements. ([0172] factors may also include risk (safety) or cost (cost) of user trips and frequency of the trips (frequency); [0095] factors may include proximity (freedom), access points between the user’s current location and destination (alternatives), speed, cost, congestion, frequency of delays (reliability); [0102] factors may include duration, distance, significance (essentialness) and other quantitative and qualitative metrics, such as low risk, medium risk, or high risk (security); [0103] risk factors may include weather, time of day, day or year, and traffic; [0195] factors may include transportation mode availability at relevant places and times (flexibility), transportation duration (time) or distance (distance), direct or indirect costs associated with transportation modes;[0152] user profile may include preference for a private vehicle (privacy); [0079] modes may include taxis or autonomous vehicles (productivity); [0168] factors may include purpose, such as commuting to or from work (family requirements)))
Claim 18
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the transportation modes comprise use of a personally owned vehicle, use of third-party transit, and use of a personally owned vehicle for personal and third-party transit. ([0037] modes include a personal vehicle, shared vehicles, and/or publication transportation vehicles; may also include walking; see also fig. 8A showing a bike as a mode of transportation)

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20210063173 to Cope et. al. (“Cope”) in view of U.S. Patent Publication No. 20150204684 to Rostamian et. al. (“Rostamian”) and further in view of U.S. Patent Publication No. 20070038506 to Noble et. al. (“Noble”).
Claim 13
Cope in view of Rostamian discloses the elements of claim 7, above. Cope also discloses:
wherein the MCDM analysis . ([0102] the transportation mode risk analysis may be determined as quantitative or qualitative metrics; [0172] factors may include risk (qualitative) or cost (quantitative) of user trips and frequency of the trips; see also [0102] and claim 3 for both qualitative and quantitative factors)
Cope also discloses that it “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038].
Cope discloses that multiple factors, both qualitative and quantitative, may be considered in the transportation mode ranking. To the extent that Cope does not explicitly disclose conducting both qualitative and quantitative analyses, Noble discloses a transportation system which performs both quantitative and qualitative analyses for transporters in [0070]-[0071]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the transportation optimization system of Cope in view of Rostamian both the quantitative and qualitative analyses as taught by Noble in order to “provide[] [customers] with unique insights and the ability to work with transporters that they do not have a service history with.” Noble, paragraph [0070]. 
Claim 20
Cope in view of Rostamian discloses the elements of claim 14, above. Cope also discloses:
wherein the MCDM analysis . ([0102] the transportation mode risk analysis may be determined as quantitative or qualitative metrics; [0172] factors may include risk (qualitative) or cost (quantitative) of user trips and frequency of the trips; see also [0102] and claim 3 for both qualitative and quantitative factors)
Cope also discloses that it “solve[s] [the optimization] problems by automatically generating user transportation profiles with limited user input to facilitate automated analysis, comparison, and identification of recommendations for transportation usage.” Cope, [0159]. Cope does not explicitly disclose using linear programming by that name in order to solve the problems. However, Rostamian discloses using multi-dimensional consideration and linear programming to predict rider preferences with respect to vehicles, drivers, and/or other co-riders. Rostamian, [0030], [0034]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the multiple-criteria decision making optimization of Cope the dimensional consideration and linear programming of Rostamian “in order to recommend rides for riders” based on rider preferences. Rostamian, [0038].
Cope discloses that multiple factors, both qualitative and quantitative, may be considered in the transportation mode ranking. To the extent that Cope does not explicitly disclose conducting both qualitative and quantitative analyses, Noble discloses a transportation system which performs both quantitative and qualitative analyses for transporters in [0070]-[0071]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the transportation optimization system of Cope in view of Rostamian both the quantitative and qualitative analyses as taught by Noble in order to “provide[] [customers] with unique insights and the ability to work with transporters that they do not have a service history with.” Noble, paragraph [0070]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628